Title: From Thomas Jefferson to Thomas Divers, 28 September 1794
From: Jefferson, Thomas
To: Divers, Thomas



Sir
Monticello Sep. 28. 94.

I was informed a few days ago that under the law of Congress our carriages were to be enlisted with a Mr. Rhodes. Being confined myself, I sent the tax-money for my Phaeton two or three different times by Mr. Randolph to Charlottesville on public days, but he could not meet with Mr. Rhodes or any body acting for him. Taking for granted that he is your deputy and that the entry and payment to you is sufficient I take the liberty of entering my phaeton, the only carriage I have in this county, and of inclosing you a guinea, 26/ the tax I believe being 24/. Should I be mistaken in supposing you the sufficient officer for receiving this, will you have the goodness to settle it with the proper officer for me, as I understand it must be done this month, and I have no prospect of being able to get on a horse my self for a month to come. I am with great regard Sir Your most obedt. humble servt

Th: Jefferson

